DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been examined. 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new ground of rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
In the instance case, claims 1-7 are directed to a security component … comprising a hardware security storage…; claims 8-15 directed to a product…comprising a hardware communicator…; and claims 16-20 is directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claims directed to data security which is an abstract idea. Specifically, the claims recite receiving input data…; identifying input data provided by an authorized user…; generating a data…; generating and storing the security data which is grouped Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving data, identifying the data, generating a data and generating and storing the security data which is process deals with commercial or legal interactions because its enforcing agreement or rights. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the claims are directed toward cryptographic operations (generating a key and decrypting the data) which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, hardware storage, memory, and processor merely use a computer as a tool to perform an abstract idea. Specifically, hardware storage, memory, and processor perform the steps of receiving data, identifying the data, generating a data and generating and storing the security data. The use of a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of , hardware storage, memory, and processor, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of controlling 
Dependent claim further describes the abstract idea of data security. The dependent claim does not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claim is also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mullor (US 20080178006) in view of Yokota (US 20050089161) and in further view of Rosener (US 20100042848).
With respect to claims 1, 8, 10 and 16 Mullor discloses:
receiving by the at least one processor, input data including component user data and encrypted data (See paragraph 0013); 
generating by the at least one processor, a master key using the component user data of the input data (See paragraph 0013); 
generating by the at least one processor a security data by decrypting the encrypted data of the input data based on the master key (See paragraph 0013); and 
storing by the at least one processor the security data in a hardware security storage (See paragraph 0013). 
Mullor further discloses processing the component user data (See paragraph 0015). 
Mullor does not explicitly disclose: both the component user data and the encrypted data being received from a data provisioning system; identifying by the at least one processor, whether the input data is provided by an authorized user based on the component user data of the input data and performing action based on the input data being identified as received from authorized user.
Yokota discloses: receiving input data including component user data and encrypted data, both the component user data and the encrypted data being received from a data provisioning system (See paragraph 0122). Therefore, it 
Mullor in view of Yokota does not explicitly disclose: identifying by the at least one processor, whether the input data is provided by an authorized user based on the component user data of the input data and performing action based on the input data being identified as received from authorized user.
Rosener discloses: identifying by the at least one processor, whether the input data is provided by an authorized user based on the component user data of the input data and performing further evaluation based on the input data being identified as received from authorized user (See paragraph 0020). Therefore, it would have been obvious to one of the ordinary skill in the art at the time application was filed to modify the Mullor in view of Rosener in order to determine source trustworthiness (See Rosener paragraph 0002).

With respect to claims 2, 9, 17 Mullor in view of Yokota and in further view of Rosener discloses all the limitations as described above. Rosener further discloses wherein the component user data comprises a user identifier and a user key; generating by the at least one processor, an evaluation key based on the user identifier; and authenticating by the at least one processor the input data based on whether the evaluation key corresponds to the user key (See paragraph 0020).

With respect to claims 3 and 19 Mullor in view of Yokota and in further view of Rosener discloses all the limitations as described above. Mullor further discloses: wherein the at least one processor is further configured to generate the master key based on the seed data (See paragraph 0013).

With respect to claims 4 and 18 Mullor in view of Yokota and in further view of Rosener discloses all the limitations as described above. Mullor further discloses: wherein the at least one processor is further configured to generate the master key based on at least one among the user identifier and the user key (See paragraph 0013).

With respect to claim 13 Mullor in view of Yokota and in further view of Rosener discloses all the limitations as described above. Mullor further discloses: wherein the security data comprises at least one among an identifier, a certificate, a private key, and a pre-shared key of the product (See paragraph 0013, 0015-0016).
In addition with respect to “the security data comprises at least one among an identifier, a certificate, a private key, and a pre-shared key of the product” this is nonfunctional descriptive material as it only describes the data that is contained in the security data, while the data contained in the security data is not used to perform any of the recited functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claim 14 Mullor in view of Yokota and in further view of Rosener discloses all the limitations as described above. Mullor further discloses: wherein the product is configured to connect to Internet of Things (IoT) via the hardware communicator (See paragraph 0011 and 0031).

With respect to claim 15 Mullor in view of Yokota and in further view of Rosener discloses all the limitations as described above. Mullor further discloses: wherein the communicator is further configured to receive the product authentication request, and wherein the at least one processor is further configured to respond to the product authentication request based on the security data (See paragraph 0011, 0015-0016).

Claims 5-7, 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mullor in view of Yokota and in further view of Rosener and Zuckerman (US 20180018290).
With respect to claims 5-7, 11-12 and 20 Mullor in view of Yokota and in further view of Rosener discloses all the limitations as described above. Mullor in view of Yokota and in further view of Rosener does not explicitly disclose: storage device is configured to permanently store the security data based on the input data indicating lock data; wherein security storage comprises at least one among a One-Time Programmable (OTP) memory and a rewritable memory for storing the security data. Zuckerman discloses: storage device is configured to permanently store the security data based on the input data indicating lock data; wherein security storage comprises at 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685